

116 HR 1645 IH: Peter, Ellie, and Grayson Victims of Illegal Criminal Entry Act of 2019
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1645IN THE HOUSE OF REPRESENTATIVESMarch 8, 2019Mr. Ratcliffe (for himself, Mr. Burgess, Mr. Arrington, Mr. Brooks of Alabama, Mr. Babin, Mr. Gaetz, Mr. Biggs, Mr. Yoho, Mr. Wright, Mr. McClintock, Mr. Cloud, Mr. McKinley, and Mr. Guest) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide for certain sentencing enhancements relating to
			 illegal reentry offenses, and to clarify the manner in which sentences for
			 such offenses are to be served, and for other purposes.
	
 1.Short titleThis Act may be cited as the Peter, Ellie, and Grayson Victims of Illegal Criminal Entry Act of 2019 or as the VOICES Act of 2019. 2.Directives to the sentencing commissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend—
 (1)its guidelines and its policy statements applicable to persons convicted of an offense who are aliens who are not lawfully present in the United States, to provide that such unlawful presence be considered an aggravating factor for any Federal criminal offense; and
 (2)its guidelines and its policy statements applicable to persons convicted of an offense under section 276 of the Immigration and Nationality Act (8 U.S.C. 1326) to provide that any criminal offense committed after such a person unlawfully reenters, attempts to reenter, or is found in the United States be considered an aggravating factor with regard to such offense under section 276.
 3.Service of a term of imprisonment for unlawful reentrySection 3584 of title 18, United States Code, is amended by adding at the end the following:  (d)Certain immigration offensesIn the case of any defendant who is convicted of an offense under section 276 of the Immigration and Nationality Act (8 U.S.C. 1326)—
 (1)if that defendant has committed any other offense while unlawfully present in the United States, the Federal term of imprisonment for the offense under such section 276 may not be concurrent with any State term of imprisonment for such other offense; and
 (2)no time served in a State facility or in any facility other than a facility administered by the Bureau of Prisons may be credited toward the service of the term of imprisonment for the offense under such section 276..
 4.Reentry of removed aliensSection 276(b) of the Immigration and Nationality Act (8 U.S.C. 1326(b)) is amended— (1)in paragraph (3), by striking or at the end;
 (2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by inserting after paragraph (4) the following:
				
 (5)who, subsequent to removal and unlawful reentry, is determined by a criminal court of competent jurisdiction to have committed an act that resulted in injury to another person or persons, shall be fined under title 18, United States Code, and imprisoned for not less than 10 years and not more than 20 years; or
 (6)who, subsequent to removal and unlawful reentry, is determined by a criminal court of competent jurisdiction to have committed an act that resulted in the death of another person or persons, shall be fined under title 18, United States Code, and imprisoned for not less than 20 years and not more than 40 years..
			